Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a transportation system comprising of a singular vehicle, classified in G05D1/0229.
II. Claims 19-23, drawn to a transportation system comprising of a plurality of vehicles, classified in G05D1/0287.
Invention I and II are directed to related systems. The related systems are distinct if: (i) the inventions as claimed are either not capable of use together or can have a materially different design, modes of operation, function or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions claimed are not obvious variants. See MPEP 806.05(j). In this instant, the inventions as claimed are materially different because of several differences in recited subject matter between inventions I and II, for at least the following reasons: invention I is transportation system comprising: a plurality of separated park areas; an autonomous vehicle configured to drive along ground surfaces. Invention II is directed to vehicle transportation system, comprising: a plurality of vehicles; and a gondola station comprising an arrival zone and a departure zone, wherein a first vehicle of the plurality of vehicles is configured to aerially arrive at the arrival zone via a cable of the gondola station. Furthermore, there is nothing of record to show the inventions to be obvious variants. Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above 
the search would require at least different text queries and different subclasses directed to features specific to the distinct inventions: and
prior art applicable to one invention would not likely be applicable to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


A telephone call was made to the Applicant’s representative on January 11, 2021 to request an oral election to the above restriction requirement, but there was no answer and the call was not returned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.T.S./Patent Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662